Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 9, 2008                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

  135835(4)                                                                                           Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  In re:                                                                                              Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices
  Hon. Steven R. Servaas
  63rd District Court
  105 Maple Street
  Rockford, MI 49341                                               SC: 135835
                                                                   JTC: Formal Complaint No. 84

  _________________________________________/

       On order of the Court, the petition for interim suspension is considered, and it is
  DENIED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 9, 2008                      _________________________________________
           p0402                                                              Clerk